Case 1:18-cv-03728-SDG Document 32-2 Filed 05/05/20 Page 1 of 2




           EXHIBIT A
Cc:      Matt Hopp[Matt.Hopp@guardianpharmacy.net]; Tim Williams[Tim.Williams@guardianpharmacy.net]; Lisa
                     Case 1:18-cv-03728-SDG
McKenzie[Lisa.McKenzie@guardianpharmacy.net];       Document 32-2 Filed 05/05/20 Page 2 of 2
                                               hankheller@aol.com[hankheller@aol.com]
From:    Lori Newcomb[/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=8F9C3FD067F94548A051FB7C9CA27ACE-LORI NEWCOM]
Sent:    Thur 3/2/2017 12:25:05 PM (UTC-05:00)
Subject: Guardian CMA class on March 21st and 22nd
CMA Agenda Gracemont AL March 2017.docx

 Good afternoon, Everyone!

 We are announcing the next CMA training class, which will be held this month on March 21st and 22nd, from 9:30-4:30, at
 Gracemont Assisted Living in Cumming, GA. The agenda is attached with the address, phone number and other needed
 information about the class. A big Thank You to Gracemont for hosting this class for us.

 We are trying to hold a class every other month, which is an increase from 2016 when we held quarterly classes. The demand is
 great, so we are trying to help you get your staff CMA certified.
 This class is the first part of becoming a CMA. The staff member must attend both days in their entirety, and will be given a
 certificate of classroom training at the end for their personnel files.
 Next, the CMA candidate will return to your community, and must practice all skills with a nurse or CMA and be competent and
 ready for the skills check off and test. There are many of you that have RN’s that are instructors and can help complete that
 process for you. For those who do not have an RN instructor, you should contact me or Lisa McKenzie, and we will get you
 scheduled for skills checks and CMA testing.

 It is very helpful if you send staff that have passed medications before, or at least gotten to shadow a nurse or CMA so that they
 are familiar with some of the material when they come to class. This is an advanced class, and we move very quickly. Also, please
 do not send staff that have worked the night before class. They cannot stay awake for 8 hours, and it is not fair to them, you, or us
 to ask them to try.

 Our host, Gracemont, will provide a continental breakfast and coffee, juice and water each day for the attendees. Remind them
 that lunch will be on their own.

 The charge for the class is $50/day, or $100 total per person. Our Host community, new communities to Guardian AND newly
 licensed AL communities are exempt from these charges. If you are not exempt, you will be billed within 30 days after the class for
 the staff you send.

 Please reply to me no later than Friday, March 17th at NOON with the names and number of staff you would like to send. I am
 going to try to limit this class to 25 attendees.

 Thank you very much, and please let me know what questions you have!

 Lori




 Lori M. Newcomb, RPh, BCGP
 Board Certified Geriatric Pharmacist Consultant
 Guardian Pharmacy Atlanta
 1705 Enterprise Way
 Suite 105j
 Marietta, GA 30067-9220
 Ph. 770-635-3301
 Fax 770-635-3302
 Cell
 Lori.newcomb@guardianpharmacy.net
 www.guardianpharmacyatlanta.com
